Citation Nr: 1535576	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1955 to July 1955 and from May 1958 to June 1958.  He then served on active duty from February 5, 1959 to February 19, 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this matter in January 2015.  Pursuant to the remand, a VA examination and an addendum opinion was obtained in April 2015.  However, as is discussed below, the new examination and addendum opinion are inadequate and the appeal must be remanded again. Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right shoulder condition.  He contends that he permanently aggravated a pre-existing shoulder condition during his period of ACDUTRA.  A July 1955 Report of Investigation notes that the Veteran had surgery performed on his shoulder prior to service, in November 1953, in which a rush pin was inserted into his right shoulder.  The Veteran stated that his right shoulder had not bothered him until June 23, 1955, where he performed duty on the rifle range pulling targets.  Surgery was performed two days later to remove the rush pin. 

Pursuant to the Board's prior remand, the Veteran was afforded a VA examination in April 2015.  The VA examiner opined that the Veteran's current right shoulder condition was not permanently aggravated by his period of ACDUTRA service.  The examiner noted that there is inadequate history or documentation to indicate any long lasting disability arising from the June 1955 incident.  The examiner also opined that the Veteran's condition is far more likely the result of the job-related 1970 incident.  An addendum opinion was also obtained in April 2015.  The examiner noted that most orthopedic surgeons do not remove metal implants after they have served their purpose unless they become symptomatic.  The only effect the in-service injury was the loosening of the rush pin, which was addressed by a small incision and pin removal returning the Veteran to a status ante quo. 

The Board finds that the VA examiner's opinion is inadequate.  The examiner's opinion appears to rely largely on the absence of treatment records following the June 1955 incident.  However, at the October 2014 hearing, the Veteran stated that the he has had right shoulder pain since the June 1955 incident and that his treatment records were destroyed in the St. Louis fire.  The examiner did not consider the Veteran's allegations of shoulder pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, these contentions should be addressed on remand. 

The record also contains medical opinions from the Veteran's private providers, Dr. M.P., and Dr. L.P.  Dr. M.P. opined that the Veteran's condition is consistent with the old injury that happened during his time in service.  Dr. L.P. noted that the Veteran dislocated and fractured his right shoulder in the 1950's, which required three related surgeries.  He further opined that the Veteran's residual pain, limited motion, and degenerative changes, are more likely than not related to his military service.  These opinions conflict with the VA examiner's opinion.  Therefore, on remand, the examiner should specifically address the opinions provided the private physicians.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in April 2015, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current right shoulder condition was permanently aggravated (i.e., increased in severity) beyond the normal course and scope of the disability by his period of ACDUTRA service in June 1955.  The examiner should specifically address the Veteran's allegations of continuity of symptomatology since the June 1955 incident and the opinions provided by Dr. M.P. and Dr. L.P. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2. Then readjudicate the Veteran's claim. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




